 J.C. PENNEY CO.313J. C. Penney Co., Inc.andRetail Store EmployeesUnion LocalNo. 214,affiliatedwith the RetailClerks International Association,AFL-CIO. Case30-CA-2277February 28, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn October 16, 1973, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, both the Respondent and theGeneral Counsel filed exceptions and supportingbriefs, and Respondent filed an answering brief tothe General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order,' as modifiedbelow.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(1) by engaging inthreats of loss of advancement opportunities andcertain acts of surveillance directed toward JamesCalvert.However, we also find, contrary to theAdministrative Law Judge, that Respondent furtherviolated Section 8(a)(1) by interrogating its employ-ees during the union organizing campaign.2 Thefacts,which are more fully detailed by the Adminis-trativeLaw Judge in his Decision, reveal that onMarch 23 Supervisor Roger Jacobchek asked em-ployee James Calvert about the union campaign, ifhe, Calvert, was ready to write a union contract, if hehad another union meeting that evening, and whenand where the meeting would be held. The recordalso shows that on one occasion in late February orearlyMarch Supervisor Gene Ehlers asked employeeJanelleKieser if she was in a hurry to get homebecause she was going to a union meeting that night.On another occasion, during that same period, Ehlersasked Kieser, as the latter was pulling an emptyshopping cart into the housewares department,whether she didn't have anything better to do. Sheexplained that she had been pulling the cart back tothe stock room where empty carts are kept. Then,Ehlers again asked her if she was going to a unionmeeting that night. In late March, Supervisor RayBang asked employee Paul Carr, as the latter wasleaving a local restaurant, if he had been having oneof his union meetings that night.The Administrative Law Judge concluded that theforegoing interrogations were not unlawful. In eachcase,he found that they arose out of a chanceencounter and that they contained no evidence ofanimus.Moreover, while the Administrative LawJudge conceded that the interrogations of Kieser bySupervisor Ehlers was "somewhat suspect," he foundthat they were not coercive, apparently because heacceptedEhlers' testimony that he and Kieserenjoyed an informal friendly relationship, andfurther, according to Kieser's own testimony, she andEhlers had many other informal conversations withno mention of the union.We disagree. Rather. we find, in view of thesurrounding circumstances, including the otherinstances of unlawful conduct during the time theemployees were involved in a union organizationalcampaign, that the foregoinginstancesof interroga-tion were coercive and did interfere with the exerciseof employee rights under the Act. Further, we fail tosee how other casual conversations between offend-ing supervisors and employeesminimizesthe coer-cive nature of an interrogation, merely because thoseother conversations occurred without further en-croachment upon employees' statutory rights. Ac-cordingly, we find that the Respondent, by interro-gating employees Kieser and Carr, violated Section8(a)(1) of the Act.AMENDED CONCLUSIONS OF LAWDeleteConclusions of Law 3 and 4 of theAdministrative Law Judge's Decision and substitutethe following:"3.By interrogating employees about their unionactivities,by threatening an employee with loss ofadvancement opportunities because of his activitieson behalf of the above-named Union, and byIThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc.,91 NLRB 544, enfd188 F.2d 362 (CA. 3. 1951)We have carefullyexamined the record and find no basis for reversing his findings.We find no ment in Respondent's contention that it would not effectuatethe policies of the Act to issue a cease-and-desist order in this case. In ourview the incidents of unlawful interrogation,threats, and surveillancewarrant issuance of a remedial order.FrankelAssociates, Inc, 146 NLRB1556, 1557,Alamo Linen Service,136 NLRB 1127, 1128However, the remedy being orderedhereinisbased uponthe violationsfound in this case and is not dependent upon violationsof the Act foundagainst Respondent in the past at other locationsin othercases.Therefore,we do not relyuponthe Administrative Law Judge's comments concerningpast violations of the Act.2 In agreementwith the Administrative Law Judgeand for the reasonsstated byhim,MemberKennedy would affirm the Administrative LawJudge's findings that these casual incidents of interrogation were noncoer-cive in character and didnot constitute interference with and restraint orcoercion of employees'rights in these circumstances.209 NLRB No. 50 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaging in surveillance of such activities during theemployees' nonwork time, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act."4.General Counsel has failed to establish by apreponderance of the evidence . that Respondentviolated Section 8(a)(1) of the Act by surveying theactivities of its employees on company time."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that RespondentJ.C. Penney Co., Inc., Sheboygan, Wisconsin, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order, as somodified.1.Insert the following as paragraph 1(a) of therecommended Order and reletter the succeedingparagraphs accordingly."(a) Interrogating employees about their unionactivities."2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunitytopresent their evidence, theNationalLaborRelations Board has found that we have violated thelaw and ordered us to post this notice.WE WILL NOT interrogate our employees abouttheir union activities.WE WILL NOT threaten employees with loss ofadvancement opportunities because of theiractivitieson behalf of Retail Store EmployeesUnion Local No. 214, affiliated with the RetailClerks International Association, AFL-CIO, orany other labor organization.WE WILL NOT keep under surveillance theunion activities of our employees during theirnonwork time.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.All our employees are free to become and remainmembers of Retail Store Employees Union LocalNo. 214, affiliated with the Retail Clerks Internation-alAssociation,AFL-CIO,or any other labororganization.J.C. PENNEY CO., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Commerce Building, Second Floor,744North Fourth Street,Milwaukee,Wisconsin53203, Telephone 414-224-3861.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: The soleissuespresented in this case are whether the Respondent, J.C. Penney Co., Inc., violated Section 8(a)(1) of the Act byinterrogating employees concerning their union sympathiesand activities, by engagingin surveillanceof employees'union activities, and by threatening an employee with lossofadvancement opportunities because ofhisunionactivity. The proceedingwas initiatedby a charge filed onMarch 26, 1973,1 by the Retail Store Employees UnionLocalNo. 214, aff/w The Retail Clerks InternationalAssociation,AFL-CIO, pursuant to which complaintissued on June 22. On July 10, hearing was held inSheboygan, Wisconsin.Upon the entire record, including my observation of thewitnesses,and after due consideration of the briefs filed byGeneral Counsel and Respondent, I make the following:FINDINGS OF FACT1.INTRODUCTIONRespondent is engaged in the retail sale of generalmerchandise with retail outlets throughout the UnitedStates, including a retail store located in Sheboygan,Wisconsin, the only facility involved in this proceeding.2The store in question is located in a shopping mall andemploys between 300 and 400 employees depending on theseason. James Calvert is employed by Respondent as asalesman in the sporting goods department. About January1,he contacted the Union with regard to organizingRespondent's store and met with a union representative onJanuary 4 or 5, when he received union authorization cardswhich he thereafter solicited other employees to sign.IUnless otherwise indicated, all dates appearing hereinafter are in 1973.2Commerceis not in issue.The complaint alleges, the answer admits,and I find, that Respondentmeets theBoard's standardfor the assertion ofjurisdiction over retail stores. J.C. PENNEY CO.Within 2 or 3 weeks he had obtained signatures ofapproximately 25 to 35 employees.About January 12, Store Manager Franklin Kabernaconducted a meeting of about 50 employees in which headvised them of the possibility they would be approachedby a union representative and asked to sign a union card.Among other things, he pointed out the costs of unionmembership,including the matter of union fines in strikesituations,enumerated the benefits Respondent providedits employees,praised Respondent as a good place to work,and advised the employees to think these matters overbefore deciding to sign a card.Itappears from the testimony of Calvert that severalother such meetings were held,but the record describesonly what occurred at the January 12 meeting.There is nocontention that any statements made at any employeemeetings were violative of Section 8(a)(1) of the Act. It isalleged,however, that Respondent engaged in certain actsof interference shortly thereafter.ii.THE ALLEGED UNFAIR LABOR PRACTICESA.InterrogationThe complaint alleges eight instances of interrogation,four of which can be disposed of somewhat summarily.Accordingto JanelleKieser,a sales clerk, on oneoccasion in February or early March,as she was leavingwork in the evening,Supervisor Gene Ehlers asked her ifshe was in a hurry to get home because she was going to aunion meeting that night. She told him no. Nothing elsewas said.On a second occasion during the same period of time, asKieser was pulling a shopping cart into the housewaresdepartment,she encountered Ehlers and he asked her if shedidn'thave anything better to do. She explained that thecart was empty and that she had been pulling it back to thestockroom where empty carts are kept. Ehlers again askedher if she was going to a union meeting that night.According to employee Paul Carr, in the latter part ofMarch,he had a chance meeting with Supervisor Ray Bangas he was leaving a local restaurant,and Bang asked Canifhe had been having one of his union meetings that night.Can told him no just a pageant meeting involving the JayCee's.According to Calvert,he had a chance meeting in thestore with Supervisor Roger Jacobchek on March 23, andJacobchek asked him how the Union was coming.Calvertasked Jacobchek what he meant and Jacobchek said areyou about ready to write your contract. Calvert didn'treply and Jacobchek asked if he had another meeting thatnight and Calvert told him yes, and Jacobchek asked wherethe meeting was taking place and the time.Calvert toldhim. Jacobchek did not make any comment of anysignificance and Calvert concluded the conversation byasking Jacobchek to come to the meeting. At some point inthis conversation Jacobchek told Calvert"between youand me I hope you get them in."As I have indicated,the allegations that Respondentviolated Section 8(a)(1) of the Act by virtue of the four315foregoing instances of interrogationmay be disposed ofsummarily. There isno serious dispute that the interroga-tionsoccurredexcept in the case of SupervisorJacobchekand I do not credit him. In the case of Supervisor Bang'sinterrogationof Carr,Bang gave a slightly different versionofwhat was said,but I creditCan. Nevertheless, Iconclude that the interrogations were not unlawful. It isevident that each instance of interrogation arose out of achance encounter and there was nothingin any of theconversations to suggest that Respondent entertained anyanimus againstthe employees if theywere attending umonmeetings.The mostsearching questioningwas by Jacob-chek and its noncoercive characterwas explicitlyeviden-ced whenJacobchek told Calvert "between you and me Ihope you getthem in."The factthat Supervisor Ehlerstwice asked employee Keiser about going to a unionmeeting is somewhat suspect,but Ehlersdescribed theexistence of an informal friendly relationship between himand Keiser,and, according to Keiser's own testimony, sheand Ehlershad manyother informal conversations with nomention ofthe Union. Under thecircumstances,the casualinterrogation presentedby the fourinstancesjust describedcannot be deemed to constitute interference with, orcoercion of, employees within the meaning of Section8(a)(1) of the Act.The four remaining allegations of unlawful interrogationinvolveemployeeCalvert,asdo the allegations ofsurveillance and threats, and for this reason are bestconsidered in the context of the entire conduct relating toCalvert.B.The Interrogation,Surveillance,and Threats ofJames Calvert1.The factsAs indicatedearlier,Calvert beganhis union activities inearly January.Sometime in mid-January as Calvert was walking by theoffice of Personnel ManagerRobert Dussenberry,Dussen-berry calledhim in.According to Calvert, Dussenberrytold him thathe knew Calvertwas involved in organiza-tional activityand he told him that he wanted to make onething clear,namely, that whenCalvert wassigning peoplethat he was doing it on his own time as well as on thesolicitedemployee'sown time.Calvert indicated that hewould do that.In earlyJanuary, Calvert's immediate supervisor, Rich-ard Ewald, approached Calvert andtold him that he wasspeaking to him as a friend and that it was just betweenthem, but he didn'tthink that what Calvertwas doingwould get himanywherein thePenney Company. Calvertindicated that he needed a better income and Ewald agreedwith him on that score but added thatthe attitude Calvertwas taking wasn't going to get him anywhere .3In mid-January, Calvert beganto have doubts about thewisdom of what he was doing and began to wonder if hehad not beenruining his chances for advancementwith theCompany. With thisinmind he sought out Store ManagerKabema and asked to speak to him.He told KabernaaThis conversation was offered as background of the attitude ofRespondent towards Calvert and not as independent Sec 8(aXI) 316DECISIONSOF NATIONALLABOR RELATIONS BOARDabout his involvement in the Union and asked Kaberna ifthe involvement would hurt his chances in management.Kaberna replied by asking Calvert if he was a hunter.Calvert said he was and Kaberna then said "well, aimingfor Penneymanagementin the Penney Company is likeaiming at a target. You have to aim directly at it . . . . Youdon't go to outside sources ... that's it, I can't say anymore than that."In the middle of February, Supervisor Ewald was talkingto an insurance agent friend of his at a desk in thedepartment and Calvert came over. When he did so Ewaldtold his friend to try to sell some insurance to Calvert butthat he had work to do and Ewald left. While Calvert andthe insurance agent were talking Store Manager Kabernacame up behind them and asked the insurance agent if hecould help him with something. The insuranceagent saidhe had better go and left. Kaberna asked Calvert who theman was and Calvert told him that he was an insuranceman. Later that day Calvert asked Ewald if Kaberna hadsaid anything to him about the incident and Ewald toldhim that Kaberna had asked him if the man in questionhad been a union representative.On a Saturday in February, Calvert was in the storereturning a pair of slacks and was at the slack rack in themen's department with Paul Carr, salesman in thatdepartment.While theywere there Personnel ManagerDussenberry appeared about four counters away. Dussen-berry kept Calvert under surveillance throughout his stayin the slack department.At some point,he used a phone inthe department and shortly thereafter two other supervi-sors appeared. Thereafter, as Calvert visited other areas ofthe store, he was followed. He spent 2 hours that afternooneither in the store or adjacent stores.On or about February 28, during a break period, Calvertwas sitting at the snackbar in the store with two otheremployees who were also on break. They were asking himquestions about the Union. According to Calvert, as theywere sitting there Kaberna walked up behind him, put hishand on his shoulder and said "What's that you're sayingabout the Union." Calvert replied that the other employeeshad been asking him questions and he had been answeringthem. Those employees left and Kaberna sat down andordered a glass of milk. Kaberna told Calvert that he hadheard that several people to whom Calvert had spokenabout the Union had changed their minds and decided toback out of the Union, and he understood that most of thepeople wanted their authorization cards returned. He toldCalvert that the employees had told him that they had beentolduntruths about the Union and had been verymisinformed. Calvert told him he had no knowledge aboutthat at all and from what he understood everyone wasperfectly satisfied.While theywere sitting thereJohn Conto, described byCalvert as an employee who had just been promoted tomanagement,either wentby or wasstanding at the end ofthe lunch counter. Kaberna pointed to Conto and toldCalvert, "there'sa man that's going to go places in thePenney Company . . . he has a good managementattitude."Kaberna added, "he will probably be goingplaces that you could have gone." Kaberna finished hisglass of milk and left with the parting remark "Jim, it'spretty well died out in the store. Let's keep it that way."In early March,Calvert was waiting on a customer andSupervisor Ehlers came up to them and asked the customerwhether he could help him with something. Instead ofanswering him, the customer told Calvert it looked likeCalvert was busy so he would come back later and he left.Ehlers asked Calvert if that was one of his unionrepresentatives and Calvert told him that he would becrazy to have one of them there on store time.He accusedEhlers of killing a sale and Ehlers just laughed and left.Respondent's store is equipped with about 10 one-waymirrors through which the sales floor may be kept undersurveillance to detect any possible shoplifters.Sometime inFebruary or March, Store Manager Kaberna positionedhimself at one such mirror which overlooks the sportinggoods department where Calvert works and other parts ofthe selling area.Shipping room employee Steinke observedKaberna and during his lunch period he told Calvert thatKaberna had been watching him that morning.2.Analysis and conclusionsThe foregoing is based on the testimony of Calvert whichis in many respects undisputed.In some respects, I havereservations about Calvert's credibility. Thus, his being inthe store while off duty assertedly to exchange slacks andcoincidentally spending about 2 hours in and out the storesuggests to me that he may have been there for some otherreason;namely,solicitation.On the other hand, I wassimply not impressed by Respondent's witnesses. Thus,neither Ehlers nor Kaberna gave a convincing explanationfor approaching Calvert when from outward appearanceshe was talking to customers. As to Dussenberry, I foundhim less than candid in testifying about his knowledge thatCalvert was engaged in union activities;he admitted to asuspicion when from all indications he knew what Calvert'sactivitieswere.On balance,therefore, I have givencredence to Calvert's testimony where it conflicts with thatof Respondent'switnesses. The question remains whetheronCalvert's testimony a finding is warranted thatRespondent violated the Act. The answer to that is in partyes and in part no.The complaint alleges that Kaberna twice threatened anemployee with loss of advancement opportunities becauseof his union activities. This allegation relates to Kaberna'sremarks to Calvert in his office and at the snackbar. In hisoffice,Kaberna used the example of the hunter to answerCalvert's question whether his involvement with the Unionwould hurt his chances in management and his exampleclearly implied that if you want to get ahead with Penney,you don't go to the Union. The example, then, was animplied threat to Calvert of loss of advancement opportu-nities because he had engaged in union activities.As I have indicated above, my finding is based onCalvert'sdescription of his conversation in Kaberna'soffice, however, it is not dependent on that credibilityresolution because Kaberna admitted using the example ofthe hunter. True, Kaberna testified that he assured Calvertexpressly that his union activities would not affect hisadvancement opportunities,but Calvert denied this and Icredithim because Kaberna'salleged assurances were J.C. PENNEY CO.inconsistent with his example of the hunter. Apart fromthat, even if he uttered assurances with one breath, hedestroyed them with the next.The foregoing conclusion is consistent with Kaberna'sstatement to Calvert at the snackbar on February 28. Onthat occasion,Kabema used the example of anotheremployee who, apparently, was not a union supporter, andwho had a good management attitude and would probablybe going places Calvert could have gone. The impliedthreat of loss of advancement opportunities is clear. Myfinding is based on Calvert's version of Kaberna's remarks,but I see no essential difference between his version andKaberna's.In addition to finding that Kaberna threatened Calvertin his conversation at the snackbar, I find that Kabernawas engaged in surveillance. Calvert was on breaktime andso were the employees with whom he was talking. Byinjecting himself into the scene Kaberna broke up theconversation.According to him, he had gone to thesnackbar for a drink and it was an accident that Calvertwas there at the same time and it was only natural andsociable to join him and speak to him. I might have beenwilling to accept this explanation were it not for the factthat there were too many instances when Calvert wasclearly being kept under surveillance. In light of thoseother instances, and the content of Kaberna's remarks toCalvert at the snackbar, I reject Kaberna's explanation forhis presence and conclude he was engaged in surveillanceof Calvert and trying to impede him in engaging in unionactivities on nonwork time.The complaint also alleges that Kaberna's conduct ontheoccasion constituted interrogation, andKaberna'sopening remark "What's that you're saying about theUnion" certainly was a question about Calvert's unionactivities.However, I do not consider the remark interroga-tion as the term is usually applied. Kaberna already knewabout Calvert's union activities, and the remark was notused to find out anything about such activities; rather, itwas part of the act of unlawful surveillance in whichKaberna was engaging at the time. To label the incident asinterrogation would be inaccurate.All that remains for consideration are the allegations ofinterrogation by Dussenberry and Ehlers, and surveillanceby Dussenberry and Kaberna. I find no merit to theseallegations.The allegation of interrogation by Dussenberry relates tothe incident when Dussenberry called Calvert into hisoffice.On that occasion, according to Calvert's owntestimony,Dussenberry remarked that he knew Calvertwas involved in organizational activity. This certainly wasnot interrogation in form, and while in some circumstancesDussenberry's remark could be construed as a rhetoricalquestion designed to elicit information, this clearly was notthe case here; rather, the remark was prefatory to awarning to Calvert to confine his union activities tononwork time. Moreover, apart from the fact that thecomplaint does not so allege, as it is evident that thepurpose of the remark was to warn Calvert, I also concludeSeeHosieryCorp of America.175 NLRB 1805The incident when Kaberna interruptedCalvertwho was having aconversationwith an insurance agent is not adverted to in General317that the remark ought not be construed as conveying theimpression of surveillance.The most troubling aspect ofDussenberry's remark isthatDussenberry appears to have promulgated a no-solicitation rule which may be unlawful either because itprohibitedonly union solicitation or because it waspromulgated for the purpose of interfering with unionactivities among the employees? I have not addressedmyself to the implications thus presented by Dussenberry'sremarks,because the complaint did not allege thepromulgation of an unlawful no-solicitation rule and thematter was not litigated.I do not intend to suggest that thecomplaint should have alleged the promulgation of anunlawful rule,and only mention the matter because Ibelieve the existence or nonexistence of a valid no-solicitation rule is a factor to be considered in determiningthe legalityofRespondent'ssurveillanceofCalvert'sactivities.The allegations of surveillance relate to Dussenberry'sconduct when Calvert was in the store exchanging slacks,Kaberna's observationof Calvert'swork area through aone-way mirror,and Ehler's interruption of a conversationbetween Calvert and a customer (an incident which is alsoalleged to involve unlawful interrogation) 5In eachinstance,Respondent'switnesses gave explanations fortheir behaviorand denied they were engaged in surveil-lance.I do not credit those explanations.I am persuadedfrom the frequency of the occurrences and the circum-stances surrounding them that they were attributable to thefact that Respondenthad Calvertunder surveillance. Thequestion is was such surveillance unlawful.Respondent contends that such surveillance is notunlawfulbecause "itwould be nothing more thansurveillance in the work area designed to ascertain whetherindividuals on duty were performing their assigned tasksrather than engaging in union activities."It is settled lawthat work time is for work and I agree that surveillance ofemployees on company time stands on a footing differentfrom surveillance on nonwork time.But an employer doesnot have an unqualified right to engage in surveillance ofemployees on company time.The guiding principle waswell stated inMason & Hanger-Silas MasonCo.,167NLRB894, 910.Unquestionably, an employer has the right todemand that every employee spend every minute ofcompany time working and has the right to disciplineevery employee who fails to work everyminute,whether the amount of time wasted is 1 minute or 20minutes.But the amount of time involved, the effect onthe efficient operation of the business, the Company'sattitudegenerally toward the use of its time forsomething other than work and all of the othercircumstances must be considered in determining theCompany'smotive for acting in the case underconsideration. If an employer normally does notenforce his right to insist that every minute of his timebe spent working, i.e., permits various types ofCounsel'sbrief andapparentlyGeneralCounsel doesnot contend thatincidentinvolvedunlawful surveillance. 318DECISIONSOF NATIONALLABOR RELATIONS BOARD"outside"activityon company time, it becomesnecessary to determine why he acted in the case to bedecided.Of course, one possible explanation for thecontrast between an employer's general nonenforce-ment of his right and his strict enforcement of it in aparticular case is his attitude toward the nature or thepurpose of the activity involved.In sum, the validity of a respondent's conduct, be itinterrogation, surveillance, investigation, or disciplinaryaction,must be determined on the basis of the entirerecord and conduct which would be valid in one casemay not be valid in another. Thus, if an employerdischarges every employee who is late even once, itwould almost certainly be found that he did not violatetheAct by discharging the union president the firsttime the latter did not report on time. But theconclusion might well he different in a case in whichthe record established that the employer had neverbefore taken any action against employees who wereregularly late, the distinguishing fact being the dispa-rate treatment of the union president and othercompany employees.Applying this approach to the record in this case, itappears to me evident that the evidence is insufficient tosupport a finding of a violation. In the first place, eachincident of surveillance occurred when Calvert was oncompany time, or speaking to an employee (Carr) who wason company time. Dussenberry's admonition to Calvert,and his testimony that the admonition was deliveredbecause an employee has a responsibility to attend tocustomers, indicate that Respondent expects work time tobe for work, and General Counsel adduced no evidencethat Calvert was treated disparately from other employees.InOhio HoistManufacturing Co.,189 NLRB 686, andMason & Hanger-Silas Mason Co. Inc., supra,there wasdisparate treatment. InPepsi-Cola Bottlers of Miami, Inc.,155 NLRB 527, the interrogation of an employee aboutanother employee's union activities on company time wasdeemed unlawful for several reasons, including the factthat the no-solicitation rule was unlawful and was appliedto discriminate against union solicitation only. The recordin this case lacks such factors. It is true that Respondentappeared very concerned about Calvert's union activities,somuch so that it engaged in unlawful surveillance ofthoseactivitieson nonwork time. Nevertheless, theprinciple that work time is for work is so well imbedded inthe law that the mere fact that Respondent has engaged insome unfair labor practices does not deprive it of the rightto require employees to confine their activities on companytime to their assigned duties. Without more, the recordmust be deemed insufficient to warrant a finding that thesurveillance of Calvert on company time, and Ehler'sinterrogation about the identity of Calvert's customer, wereviolative of Section 8(a)(l) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent contends that even were I to find a violationof the Act herein, as alleged, the violations would be of themost minimal and technical nature, not warranting theissuance of an order. Accordingly, Respondent contendsthe complaint should be dismissed. In support of thisposition,Respondent citesAmerican Federation ofMusi-cians,Local 76, AFL-CIO,202 NLRB 620. That case isreadily distinguishable. It involved a single threat to asupervisor by a union, apparently inadvertently made,subsequently remedied, and not part of a pattern ofharassment against supervisors. As minor as this case maybe in the scheme of our national and industrial life, it fallspreciselywithin the scheme of the Act and the policieswhich that Act was enacted to foster and encourage. At theheart of those policies is the policy of freedom fromrestraint or coercion for employees who desire and seekunion representation. That policy was thwarted here.Calvert, the principal union supporter, even more, the onewho started the organizational activity, was twice threat-ened and once surveilled under circumstances tending tointerfere with his engaging in union activities on nonworktime. In addition, the surveillance frightened away twoother employees.While this is only 3 out of 300 to 400employees, Respondent's unlawful conduct has served todeprive them of their Section 7 rights and may well havebeen sufficient to kill the organizational activity. In myjudgment, Calvert is entitled to assurances of freedom fromthreats and all employees are entitled to know they enjoythe rights guaranteed by Section 7 of the Act.At the hearing Respondent adduced testimony that aseparate unit of its employees at an automobile servicecenter adjacent to the store herein had been successfullyorganized by the Union herein without any charges ofunfair labor practices. I attach no significance to suchevidence. A cursory glance at the table of cases in digestsof Board decisions involving J. C. Penney reveals thatRespondent has violated the Act on many occasions .6 Inmy judgment, dismissal of the complaint in this case is notwarranted.The activities of the Respondent set forth in section II,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act.6E.g.. 204 NLRB No 20,202NLRB 1108,172 NLRB 1279, 172 NLRB662, 160 NLRB 279. J.C. PENNEY CO.319CONCLUSIONS OF LAW1.J.C. PenneyCompany, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.RetailStoreEmployeesUnion Local No. 214,affiliated with the Retail Clerks International Association,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.3.By threatening an employee with loss of advance-ment opportunities because of his activities on behalf ofthe above-named Unionand byengaging in surveillance ofsuch activitiesduring the employee'snonwork time,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) and 2(6)and (7)of the Act.4.GeneralCounsel has failed to establish by apreponderance of the evidence that Respondent violatedSection 8(a)(1) of the Act by surveying the activities of itsemployees on company time or by the interrogation ofemployees.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER?Respondent, J. C. Penney Company Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulations of theNational LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and order, and all objections thereto shall bedeemed waived for all purposes(a)Threatening employees with loss of advancementopportunities because of their activities on behalf of RetailStore Employees Union Local No. 214, affiliated with theRetail Clerks International Association, AFL-CIO, or anyother labor organization.(b) Engaging in surveillance of the union activities of itsemployees during nonwork time.(c) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights guaranteed them in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a) Post at its Sheboygan, Wisconsin, facility, copies ofthe attached notice marked "Appendix."8 Copies of saidnotice, on forms provided by the Regional Director forRegion 30, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof and maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(b) Notify the said Regional Director, in writing, within20 days from the date of this Decision, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the allegations of thecomplaint found not to have been sustained by apreponderance of evidence be dismissed.A In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing anOrderof theNational LaborRelations Board "